
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10H


Form for Change of Control Agreement


Executive's Name
Job Title
Company Address
City, State, Postal Code

Dear            :

    Precision Castparts Corp. (the "Company") considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the Company
(the "Board") recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and it stockholders.

    The Board has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company's
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company.

    In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (the "Agreement") in the event your employment with the Company is
terminated under the circumstances described below subsequent to a "change in
control of the Company" (as defined in Section 2).

    1.  Term of Agreement.  This Agreement shall commence on the date you agree
to its terms (as indicated on the signature page of this Agreement), and shall
continue in effect through December 31, 2001; provided, however, that commencing
on January 1, 2002, and each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company shall have given notice that it
does not wish to extend this Agreement (provided that no such notice may be
given during the pendency of a potential change in control of the Company, as
defined in Section 2); and provided, further, that if a change in control of the
Company, as defined in Section 2, shall have occurred during the original or
extended term of this Agreement, this Agreement shall continue in effect for a
period of twenty-four (24) months beyond the month in which such change in
control occurred.

    2.  Change in Control; Potential Change in Control.  (i) No benefits shall
be payable hereunder unless there shall have been a change in control of the
Company, as set forth below. For purposes of this Agreement, a "change in
control of the Company" shall be deemed to have occurred if:

    (a) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities;

    (b) during any period of two consecutive years, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of such new directors was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period;

--------------------------------------------------------------------------------

    (c) the stockholders of the Company approve a merger or consolidation of the
Company with any other company or statutory plan of exchange involving the
Company ("Merger"), other than (1) a Merger which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after the Merger or (2) a Merger effected to implement a
recapitalization of the Company (or similar transaction) in which no "person"
(as hereinabove defined) acquires more than 20% of the combined voting power of
the Company's then outstanding securities; or

    (d) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) or disposition by the
Company of all or substantially all of the Company's assets.

    Notwithstanding the foregoing, unless otherwise determined by the Board, no
change in control of the Company shall be deemed to have occurred if (i) you are
a member of a management group which first announces a proposal which
constitutes a potential change in control (as defined in this Section 2) which
proposal (including any modifications thereof) is ultimately successful or
(ii) you acquire an equity interest in the entity which ultimately acquires the
Company pursuant to the transaction described in (i) of this paragraph.

    (ii) For purposes of this Agreement, a "potential change in control" of the
Company shall be deemed to have occurred if:

    (a) the Company enters into an agreement, the consummation of which would
result in the occurrence of a change in the control of the Company;

    (b) any person (including the Company) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
change in control of the Company;

    (c) any person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company (or a company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), who is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 9.5% or more of the combined voting power of the Company's then
outstanding securities, increases his beneficial ownership of such securities by
3 percentage points or more over the percentage so owned by such person on the
date hereof; or

    (d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control of the Company has occurred.

    (iii) You agree that, subject to the terms and conditions of this Agreement,
in the event of a potential change in control of the Company, you will remain in
the employ of the Company until the earliest of (a) a date which is 270 days
from the occurrence of such potential change in control of the Company, (b) the
termination by you of your employment by reason of Disability as defined in
Section 3(ii), or (c) the date on which you first become entitled under this
Agreement to receive the benefits provided in Section 4(iii) below.

    3.  Termination Following Change in Control.  (i)  General. If any of the
events described in Section 2 constituting a change in control of the Company
shall have occurred, you shall be entitled to the benefits provided in
Section 4(iii) upon the subsequent termination of your employment within
24 months following the change in control, unless such termination is
(a) because of your death or Disability, (b) by the Company for Cause, or (c) by
you other than for Good Reason. In the event your

--------------------------------------------------------------------------------

employment with the Company is terminated for any reason and subsequently a
change in control of the Company occurs, you shall not be entitled to any
benefits hereunder.

    (ii) Disability. If, as a result of your incapacity due to physical or
mental illness, you shall have been absent from the full-time performance of
your duties with the Company for six (6) consecutive months, and within thirty
(30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for "Disability."

    (iii) Cause. Termination by the Company of your employment for "Cause" shall
mean termination (a) upon the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination (as
defined in Subsection 3(v)) by you for Good Reason (as defined in Subsection
3(iv)), after a written demand for substantial performance is delivered to you
by the Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or (b) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this
Subsection, no act, or failure to act, on your part shall be deemed "willful"
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in or not opposed to the best
interest of the Company. Notwithstanding the foregoing, you shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board), finding that in the
good faith opinion of the Board you were guilty of conduct set forth above in
this Subsection and specifying the particulars thereof in detail.

    (iv) Good Reason. You shall be entitled to terminate your employment for
Good Reason. For purposes of this Agreement, "Good Reason" shall mean, without
your express written consent, the occurrence after a change in control of the
Company of any of the following circumstances unless, in the case of paragraphs
(a), (e), (f), (g) or (h), such circumstances are fully corrected prior to the
Date of Termination (as defined in Section 3(vi)) specified in the Notice of
Termination (as defined in Section 3(v)) given in respect thereof:

    (a) the assignment to you of any duties inconsistent (except in the nature
of a promotion) with the position in the Company that you held immediately prior
to the change in control of the Company, or an adverse alteration in the nature
or status of your position or responsibilities or the conditions of your
employment from those in effect immediately prior to such change in control;

    (b) a reduction by the Company in your annual base salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all management personnel
of the Company and all management personnel of any person in control of the
Company;

    (c) the Company's requiring you to be based more than 50 miles from the
Company's offices at which you are principally employed immediately prior to the
date of the change in control except for required travel on the Company's
business to an extent substantially consistent with your present business travel
obligations;

    (d) the failure by the Company to pay to you any portion of your current
compensation or compensation under any deferred compensation program of the
Company within seven (7) days of the date such compensation is due;

    (e) the failure by the Company to continue in effect any material
compensation or benefit plan in which you participate immediately prior to the
change in control of the Company, unless an equitable and reasonably comparable
arrangement (embodied in an

--------------------------------------------------------------------------------

ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, than existed at the time of the change in
control of the Company;

    (f)  the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company's life
insurance, medical, dental, accident, or disability plans in which you were
participating at the time of the change in control of the Company, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of your
years of service with the Company in accordance with the Company's normal
vacation policy in effect at the time of the change in control of the Company;

    (g) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof; or

    (h) any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(v) hereof (and, if applicable, the requirements of Subsection (iii) hereof),
which purported termination shall not be effective for purposes of this
Agreement.

    For purposes of this Subsection (iv), a good faith determination of "Good
Reason" made by you shall be conclusive. Your right to terminate your employment
pursuant to this Subsection shall not be affected by your incapacity due to
physical or mental illness until your employment is terminated pursuant to
Section 3(ii). Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.

    (v) Notice of Termination. Any purported termination of your employment by
the Company or by you shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 6. "Notice of Termination"
shall mean a notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

    (vi) Date of Termination, Etc. "Date of Termination" shall mean (a) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30)-day period), and (b) if your
employment is terminated pursuant to Subsection (iii) or (iv) hereof or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination for Good Reason shall not be less than fifteen
(15) nor more than sixty (60) days from the date such Notice of Termination is
given); provided, however, that if within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this proviso), the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, then the Date of Termination shall be the date on which the dispute
is finally Determined, either by mutual written agreement of the parties or by a
binding arbitration award; and provided, further, that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any dispute, the
Company will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, base
salary) and continue you as a participant in all compensation, benefit and
insurance plans in which you were participating when the notice giving rise to
the dispute was given, until the dispute is finally resolved in accordance with
this Subsection. Amounts paid under this Subsection are in addition to all other
amounts due under

--------------------------------------------------------------------------------

this Agreement, and shall not be offset against or reduce any other amounts due
under this Agreement and shall not be reduced by any compensation earned by you
as the result of employment by another employer.

    4.  Compensation Upon Termination or During Disability.  Following a change
in control of the Company, you shall be entitled to the following benefits
during a period of disability, or upon termination of your employment, as the
case may be, provided that such period or termination occurs during the term of
this Agreement:

     (i) During any period that you fail to perform your full-time duties with
the Company as a result of incapacity due to physical or mental illness, you
shall continue to receive your base salary at the rate in effect at the
commencement of any such period, together with all compensation payable to you
under the Company's disability plan or program or other similar plan during such
period, until this Agreement is terminated pursuant to Section 3(ii) hereof.
Thereafter, or in the event your employment shall be terminated by reason of
your death, your benefits shall be determined under the Company's retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs.

    (ii) If your employment shall be terminated by the Company for Cause or by
you other than for Good Reason, the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.

    (iii) If your employment by the Company should be terminated by the Company
other than for Cause or Disability or if you should terminate your employment
for Good Reason, you shall be entitled to the benefits provided below:

    (a) the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due;

    (b) in lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Company shall pay as severance pay to you, at the
time specified in Subsection (v), a lump sum severance payment (together with
the payments provided in paragraphs (d), (e) and (f) below, the "Severance
Payments") equal to 3 times the sum of (1) the greater of (i) your annual rate
of base salary in effect on the Date of Termination or (ii) your annual rate of
base salary in effect immediately prior to the change in control of the Company
and (2) the greater of (i) the average of the last three annual bonuses
(annualized in the case of any bonus paid with respect to a partial year) paid
to you preceding the Date of Termination or (ii) your target bonus under the
Company's executive performance compensation plans in which you participate for
the year in which such change in control occurs;

    (c) the Company shall pay to you all legal fees and expenses incurred by you
as a result of such termination, including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement (other than any such
fees or expenses incurred in connection with any such claim which is determined
to be frivolous) or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Internal Revenue Code of
1986, as amended (the "Code"); and

    (d) for a thirty-six (36) month period after such termination, the Company
shall arrange to provide you with life, accident and health insurance benefits
substantially similar to those which you were receiving immediately prior to the
change in control of the Company. Notwithstanding the foregoing, the Company
shall not provide any benefit otherwise receivable by you pursuant to this
paragraph (d) to the extent that a similar benefit is actually

--------------------------------------------------------------------------------

received by you from a subsequent employer during such thirty-six (36) month
period, and any such benefit actually received by you shall be reported to the
Company;

    (e) in addition to the retirement benefits to which you are entitled under
the Company Pension Plan and any supplemental or excess benefit pension plan
maintained by the Company or any of its subsidiaries (collectively, the
"Plans"), the Company shall pay you a lump sum, in cash, equal to the actuarial
equivalent of the excess of (i) the retirement pension (determined as a straight
life annuity commencing at age 65) which you would have accrued under the terms
of the Plans (without regard to the limitations imposed by section 401(a)(17) of
the Code or any amendment to the Plans made subsequent to a change in control of
the Company and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of retirement benefits
thereunder), determined as if you were fully vested thereunder and had continued
to be employed by the Company (after the Date of Termination) for three
additional years and as if you had accumulated three additional calendar years
of compensation (for purposes of determining your pension benefits thereunder),
each in an amount equal to the amount determined under clause (i) of
Section 4(iii)(b) hereof, over (ii) the vested retirement pension (determined as
a straight life annuity commencing at age 65), which you had then accrued
pursuant to the provisions of the Plans. For purposes of this Subsection,
"actuarial equivalent" shall be determined using the same methods and
assumptions utilized under the Company Pension Plan immediately prior to the
change in control of the Company;

    (f)  should you move your residence in order to pursue other business
opportunities within one (1) year after the Date of Termination, the Company
will pay you, at the time specified in Subsection (v), an amount equal to the
expenses incurred by you in connection with such relocation (including expenses
incurred in selling your home to the extent such expenses were customarily
reimbursed by the Company to transferred Employees prior to the change in
control of the Company) and which are not reimbursed by another employer; and

    (g) all options to purchase shares of Common Stock of the Company and all
stock appreciation rights, in each case granted after the date of this Agreement
(or prior to the date of this Agreement if the terms of the option or stock
appreciation right provide for acceleration upon a change in control of the
Company) and held by you immediately prior to Termination shall become
exercisable at any time on and after the Date of Termination, whether or not
otherwise exercisable in accordance with the terms of the employee benefit plans
pursuant to which such options and stock appreciation rights were granted, and
all restrictions on any restricted stock held by you shall lapse.

    (iv) Notwithstanding anything in this Agreement to the contrary, whether or
not you become entitled to the Severance Payments, if any of the Severance
Payments or any other payment or benefit received or to be received by you in
connection with a change in control of the Company or the termination of your
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
change in control of the Company or any person affiliated with the Company or
such person) (collectively with the Severance Payments, "Total Payments") will
be subject to the tax (the "Excise Tax") imposed by section 4999 of the Code (or
any similar tax that may hereafter be imposed) the Company shall pay to you at
the time specified in Subsection (v), below, an additional amount (the "Gross-Up
Payment") such that the net amount retained by you, after deduction of any
Excise Tax on the Total Payments and any federal, state and local income tax and
Excise Tax upon the payment provided for by this subsection, shall be equal to
the Total Payments. For purposes of determining whether any amounts will be
subject to the Excise Tax and the amount of such Excise Tax, (a) all amounts
representing the Total Payments shall be treated as "parachute payments" within
the meaning of section 280G(b)(2) of the Code, and all "excess parachute
payments" within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless in the opinion of tax counsel selected by
the Company's independent auditors and acceptable to you the Total Payments (in
whole or in part) do not constitute parachute payments, or such excess

--------------------------------------------------------------------------------

parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of section 280G(b)(4) of the Code
in excess of the base amount within the meaning of section 280G(b)(3) of the
Code, or are otherwise not subject to the Excise Tax, (b) the amount of the
Total Payments which shall be treated as subject to the Excise Tax shall be
equal to the lesser of (1) the total amount of the Total Payments or (2) the
amount of excess parachute payments within the meaning of section 280G(b)(1) of
the Code (after applying clause (a), above), and (c) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the Company's
independent auditors in accordance with the principles of sections 280G(d)(3)
and (4) of the Code. For purposes of determining the amount of the Gross-Up
Payment, you shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of your residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of your employment, you shall repay
to the Company at the time that the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-Up Payment attributable to such
reduction (plus the portion of the Gross-Up Payment attributable to the Excise
Tax and federal and state and local income tax imposed on the Gross-Up Payment
being repaid by you if such repayment results in a reduction in Excise Tax
and/or a federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of your employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

    (v) The payments provided for in Subsections (iii) and (iv) shall be made
not later than the eighth day following execution by you of the Release of
Claims attached as Exhibit A (the "Release of Claims"); provided, however, that
if the amounts of such payments cannot be finally determined on or before such
day, the Company shall pay to you on such day an estimate, as determined in good
faith by the Company, of the minimum amount of such payments and shall pay the
remainder of such payments (together with interest at the rate provided in
section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirty-eighth day after the Company's
receipt of your signed Release of Claims. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to you payable on the fifth
day after demand therefor by the Company (together with interest at the rate
provided in section 1274(b)(2)(B) of the Code).

    (vi) Except as provided in Subsection (iii)(d) hereof, you shall not be
required to mitigate the amount of any payment provided for in this Section 4 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 4 be reduced by any compensation earned by
you as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by you to the Company, or
otherwise.

    5.  Release of Claims.  In consideration for and as a condition precedent to
receiving the severance benefits stated in Section 4(iii) of this Agreement, you
agree to execute the Release of Claims substantially in the form attached as
Exhibit A. If your employment is terminated by the Company other than for Cause
or Disability or by you for Good Reason, you promise to execute and deliver the
Release of Claims to the Company within the later of (a) 45 days after the date
you receive the Release of Claims or (b) the last day of your active employment.

    6.  Successors; Binding Agreement.  (i) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business

--------------------------------------------------------------------------------

and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
all benefits under Section 4(iii) from the Company in the same amount and on the
same terms to which you would be entitled thereunder, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

    (ii) This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.

    7.  Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

    8.  Miscellaneous.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by you and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Oregon without
regard to its conflicts of law principles. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Company under Section 4 shall survive the expiration of
the term of this Agreement.

    9.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect and the invalid
or unenforceable provision shall be modified to give effect as nearly as
possible to the original intent of the parties.

    10.  Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

    11.  Arbitration.  (i) Any dispute arising out of or relating to this
Agreement or a breach thereof, shall be finally and conclusively resolved by
arbitration administered by the American Arbitration Association ("AAA") as
modified by this Agreement or the subsequent agreement of the parties. Judgment
on the award rendered by the arbitrator may be entered in and enforced by any
court having jurisdiction thereof.

    (ii) The number of arbitrators shall be one, which person shall be neutral
and shall be mutually agreed upon by all parties within 30 days after a written
request for arbitration by one party is delivered to all other parties. In the
event that the parties cannot agree on an arbitrator, the arbitrator shall be
selected within 10 days thereafter by the AAA from a list submitted by the

--------------------------------------------------------------------------------

parties, with each party having the right to propose two names. If a qualified
arbitrator cannot be appointed from the initial list, the process will be
repeated every five days thereafter until a qualified arbitrator is selected.

    (iii) The place of arbitration shall be Portland, Oregon. Unless otherwise
agreed by the parties, the following procedures will be followed in any
arbitration between the parties:

    a.  Pre-arbitration investigations and depositions shall be conducted
expeditiously and, absent a showing of clear need, shall be completed within
30 days after selection of an arbitrator. Unless ordered by the arbitrator to
preserve testimony for the hearing, each party shall have the right to take no
more than three depositions, each of which shall last a total of no more than
two days.

    b.  The arbitration hearing shall begin no more than 60 days after the
arbitrator is selected and shall be closed no more than 60 days thereafter. The
arbitrator's award shall be issued within 30 days after the hearing is closed.

    (iv) Either party may make an application to a court of competent
jurisdiction for an order enforcing this arbitration agreement or for injunctive
relief to maintain the status quo until such time as the arbitration award is
rendered or the controversy is otherwise resolved. Both parties consent to the
jurisdiction of the AAA.

    12.  Entire Agreement.  This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and during
the term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof.

    13.  Effective Date.  This Agreement shall become effective as of the date
set forth above. If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.

    Sincerely,
 
 
PRECISION CASTPARTS CORP.
 
 
By
 


--------------------------------------------------------------------------------


Agreed as of the       day of             , 20XX.
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A
RELEASE OF CLAIMS


1.PARTIES.

    The parties to Release of Claims (hereinafter "Release") are «FirstName»
«Initial» «LastName» and Precision Castparts Corp., an Oregon corporation, as
hereinafter defined.

    1.1  EMPLOYEE.  

    For the purposes of this Release, "Employee" means «FirstName» «Initial»
«LastName», and his or her attorneys, heirs, executors, administrators, assigns,
and spouse.

    1.2  THE COMPANY.  

    For purposes of this Release the "Company" means Precision Castparts Corp.,
an Oregon corporation, its predecessors and successors, corporate affiliates,
and all of each corporation's officers, directors, employees, insurers, agents,
or assigns, in their individual and representative capacities.

2.BACKGROUND AND PURPOSE.

    Employee was employed by the Company. Employee's employment is ending
effective «Ending_Effective_Date» following a change in control as defined in
Section 2 of the letter agreement between Employee and the Company dated
«Letter_Agreement_Date» (the "Agreement"). The purpose of this Release is to
settle, and the parties hereby settle, fully and finally, any and all claims
Employee may have against the Company.

3.RELEASE.

    Employee waives, acquits and forever discharges the Company from any
obligations the Company has and all claims Employee may have including but not
limited to obligations and/or claims arising from the Agreement or any other
document or oral agreement relating to employment compensation, benefits
severance or post-employment issues. Employee hereby releases the Company from
any and all claims, demands, actions, or causes of action, whether known or
unknown, arising from or related in any way to any employment of or past or
future failure or refusal to employ Employee by the Company, or any other past
or future claim (except as reserved by this Release or where expressly
prohibited by law) that relates in any way to Employee's employment,
compensation, benefits, reemployment, or application for employment, with the
exception of any claim Employee may have against the Company for enforcement of
this Release. This release includes any and all claims, direct or indirect,
which might otherwise be made under any applicable local, state or federal
authority, including but not limited to any claim arising under the Oregon
statutes dealing with employment, discrimination in employment, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Family and Medical Leave Act of 1993, the Equal Pay Act of
1963, Employee Order 11246, the Rehabilitation Act of 1973, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Age Discrimination
in Employment Act, the Fair Labor Standards Act, Oregon wage and hour statutes,
all as amended, any regulations under such authorities and any applicable
contract, tort or common law theories.

    3.1  RESERVATIONS OF RIGHTS.  

    This Release shall not affect any rights which Employee may have under any
medical insurance, disability plan, workers' compensation, unemployment
compensation, applicable company stock incentive plan(s), indemnifications or
the retirement plans maintained by the Company.

    3.2  NO ADMISSION OF LIABILITY.  

    It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Employee or the Company, by whom liability has been and is expressly denied.

--------------------------------------------------------------------------------

4.CONSIDERATION TO EMPLOYEE.

    After receipt of this Release fully endorsed by Employee, and the expiration
of the seven day revocation period provided by the Older Workers Benefit
Protection Act without Employee's revocation, the Company shall pay the
applicable benefits to the Employee specified in Section 4(iii) of the
Agreement.

5.NO DISPARAGEMENT.

    Employee agrees that Employee will not disparage or make false or adverse
statements about the Company. The Company should report to Employee any actions
or statements that are attributed to Employee that the Company believes are
disparaging. The Company may take actions consistent with breach of this Release
should it determine that Employee has disparaged or made false or adverse
statements about the Company. The Company agrees to follow the applicable
policy(ies) regarding release of employment reference information.

6.CONFIDENTIALITY, PROPRIETARY, TRADE SECRET AND RELATED INFORMATION.

    Employee acknowledges and agrees not to make unauthorized use or disclosure
of any confidential, proprietary or trade secret information learned as an
employee about the Company, its products, customers and suppliers and covenants
not to breach that duty. Should Employee, Employee's attorney or agents be
requested in any judicial, administrative, or other proceeding to disclose
confidential, proprietary or trade secret information Employee learned as an
employee of the Company, Employee shall promptly notify the Company of such
request by the most expeditious means in order to enable the Company to take any
reasonable and appropriate action to limit such disclosure.

7.OPPORTUNITY FOR ADVICE OF COUNSEL.

    Employee acknowledges that Employee has been encouraged to seek advice of
counsel with respect to this Release and has had the opportunity to do so.

8.ENTIRE RELEASE.

    This Release and the Agreement signed by Employee contain the entire
agreement and understanding between the parties and, except as reserved in
paragraph 3, supersede and replace all prior agreements, written or oral, prior
negotiations and proposed agreements, written or oral. Employee and the Company
acknowledge that no other party, nor agent nor attorney of any other party, has
made any promise, representation or warranty, express or implied, not contained
in this Release concerning the subject matter of this Release to induce this
Release, and Employee and the Company acknowledge that they have not executed
this Release in reliance upon any such promise, representation, or warranty not
contained in this Release.

9.SEVERABILITY.

    Every provision of this Release is intended to be severable. In the event
any term or provision of this Release is declared to be illegal or invalid for
any reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

10.REVOCATION.

    As provided by the Older Workers Benefit Protection Act, Employee is
entitled to have forty-five days to consider this Release. For a period of seven
days after execution of this Release, Employee may revoke this Release. Upon
receipt of Employee's signed Release and the end of the seven day

--------------------------------------------------------------------------------

revocation period, payment by the Company as described in paragraph 4 above will
be made in a timely manner as provided herein.

--------------------------------------------------------------------------------

«FirstName» «Initial» «LastName»   Dated:             , 2      


STATE OF OREGON   )         ) ss.     County of Multnomah   )    

    Personally appeared the above named «FirstName» «Initial» «LastName» and
acknowledged the foregoing instrument to be his or her voluntary act and deed.

    Before me:  

--------------------------------------------------------------------------------

        Notary Public for  

--------------------------------------------------------------------------------

        My commission expires:  

--------------------------------------------------------------------------------

PRECISION CASTPARTS CORP.        
By:
 


--------------------------------------------------------------------------------


 
Dated:
 


--------------------------------------------------------------------------------


Its:
 


--------------------------------------------------------------------------------

On Behalf of the "Company"

 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Form for Change of Control Agreement
EXHIBIT A RELEASE OF CLAIMS
